



EXHIBIT 10.3


[Shutterstock Letterhead]




November 9, 2015


Dear Peter,


We're happy to extend an offer of employment for the position of Chief People
Officer at Shutterstock Inc. ("Shutterstock" or "Company"). This offer is
contingent upon your written consent to, and the satisfactory completion of a
background check and verification of your employment eligibility to work in the
United States.
Your employment will be "at-will", meaning that Shutterstock and you each have
the right to end the employment relationship at any time, without reason or
notice. You will be required to comply with and consent to all policies and
procedures applicable to Shutterstock employees.
The job responsibilities will be as described in our interview process but are
subject to change as necessary, and as directed.
Your pre-tax annual salary (Base Salary) will be $280,000 per year, paid
bi-weekly at a rate of $10,769.23 minus appropriate withholding taxes and
deductions. There are 26 pay periods annually.
For 2016 you will be eligible to be considered for an annual discretionary cash
bonus of up to 40% of your Base Salary (less all applicable taxes and
deductions). Bonus payments will be prorated in an amount proportional to the
length of time you are employed by Shutterstock during the applicable calendar
year. The determination of bonus payments will be based on the achievement of
certain objective or subjective criteria established by, and in the sole
discretion of the Company. Further, payment of any bonus is subject to you being
employed by Shutterstock at the time of payment.
Pending Shutterstock's Board of Directors’ approval, you will receive a grant of
20,000 unvested restricted stock units (RSUs) and 25,000 unvested options.
Vesting of the grant will be over 4 years. 25% of the grant will vest on each
anniversary of the original grant date. Vesting will cease if your employment
terminates for any reason. Complete details of the grant will be provided to you
in a separate Stock Award Agreement which will govern the terms of your Stock
Award, including vesting.
If your employment with the Company is terminated without Cause (as defined
below), then the Company shall pay you any earned but unpaid base salary and
unused vacation benefits accrued through the date of termination, at the rates
then in effect, less standard deductions and withholdings. In addition, if you
sign a waiver and release of claims in a form to be provided by the Company (the
"Release") within the time period specified therein, and allow it to become
effective in accordance with its terms, then the Company shall pay you an amount
equal to six months of your base salary in effect at the time of termination.
This amount shall be paid in equal monthly installments over a six-month period
(the "Severance Period"), with the first payment to be made within fifteen days
following the effective date of the Release and will be subject to required
withholding. In addition, if you are eligible for and timely elect COBRA
coverage, the Company will pay your COBRA premiums until the earlier of (x) six
months after your termination of employment or (y) the date upon which you
become eligible for coverage under another employer's group health plan;
provided, however, such payment will be taxable to the extent required to avoid
adverse consequences to you or the Company under either Code Section 105(h) or
the Patient Protection and Affordable Care Act of 2010. Notwithstanding the
foregoing, in the event you become employed during the Severance Period, all
severance amounts due and




--------------------------------------------------------------------------------





payable hereunder shall immediately cease as of the date you accept such
employment without any further obligation by the Company.
"Cause" shall mean the occurrence of any of the following: (i) your gross
negligence or willful misconduct in the performance of your duties and
responsibilities to the Company or your violation of any written Company policy;
(ii) your commission of any act of fraud, theft, embezzlement, financial
dishonesty or any other willful misconduct that has caused or is reasonably
expected to result in injury to the Company; (iii) your conviction of, or
pleading guilty or nolo contendre to, any felony or a lesser crime involving
dishonesty or moral turpitude; (iv) your alcohol abuse or other substance abuse;
(v) your unauthorized use or disclosure of any proprietary information or trade
secrets of the Company or any other party to whom you owe an obligation of
nondisclosure as a result of his or her relationship with the Company; or (vi)
your material breach of any of your obligations under any written agreement or
covenant with the Company.
You will receive 21 days of paid time off per year (accruing at 1.75 days per
month), in addition to 10 company paid holidays.
You and your qualifying dependents will be eligible to participate in the
employee benefit plans offered by Shutterstock and generally made available to
similarly situated employees of the Company. The Company reserves the right to
cancel or change the employee benefit plans and programs it offers to its
employees at any time.
We look forward to welcoming you to the company!
Please indicate your consent to the foregoing terms of employment by
electronically signing below.
CONSENTED TO AND AGREED:


/s/ Peter Phelan                November 11, 2015            
Peter Phelan                        Date:




